MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Apr 20 2020, 10:10 am

court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                     Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                   Attorney General of Indiana
Brooklyn, Indiana
                                                          Samantha M. Sumcad
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Dacota Hughes,                                            April 20, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2285
        v.                                                Appeal from the Vigo Superior
                                                          Court
State of Indiana,                                         The Honorable Sarah K. Mullican,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          84D03-1609-F3-2644



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2285 | April 20, 2020                 Page 1 of 4
                                           Case Summary
[1]   Dacota Hughes (“Hughes”) appeals an order of the trial court that revoked his

      probation and ordered him to serve the balance of his previously suspended

      sentence. He presents the issue of whether the trial court abused its discretion

      when it ordered him to serve the balance of his sentence. We affirm.



                            Facts and Procedural History
[2]   Hughes pled guilty to attempted robbery as a Level 5 felony. He was sentenced

      to six years, with three of those years executed and three suspended to

      probation. As ordered, on January 4, 2019, Hughes was released and placed on

      probation. He attended his first probation meeting but thereafter failed to

      appear. Based upon this violation, the State filed a petition to revoke.


[3]   The trial court conducted a hearing on this petition and found Hughes in

      violation and revoked his probation. The court ordered Hughes to serve the

      suspended portion of his sentence. Hughes now appeals.



                                 Discussion and Decision
[4]   Probation may be revoked where: (1) the person violated a condition of the

      probation during the probationary period; and (2) the petition to revoke

      probation was filed during the probationary period or before the earlier of one

      year after termination of probation or forty-five days after the state receives

      notification. See Ind. Code § 35-38-2-3(a). Hughes does not challenge the


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2285 | April 20, 2020   Page 2 of 4
      timing of the State’s petition to revoke; rather, he contends that the trial court

      abused its discretion by ordering that he serve the balance of his suspended

      sentence.


[5]   Where the court finds a person has violated a condition of probation, the court

      may: (1) continue the person on probation, with or without modifying or

      enlarging the conditions; (2) extend the person’s probationary period for not

      more than (1) year beyond the original probationary period; or (3) order the

      execution of all or part of the sentence that was suspended at the time of initial

      sentencing. See I.C. § 35-38-2-3(h).1 Trial courts enjoy broad discretion in

      adjudicating a probation violation. Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). We review that decision only for an abuse of discretion, which occurs

      when the decision is clearly against the logic and effect of the facts and

      circumstances. Id. It is well within the trial court’s discretion to determine the

      conditions of probation and revoke it if the conditions are violated. Id. When a

      trial court exercises its grace by ordering probation rather than incarceration,

      the judge has considerable leeway in deciding how to proceed. Id.


[6]   Hughes violated a condition of his probation soon after it began by failing to

      attend his meetings with the probation officer. Moreover, Hughes has a history

      of violating probation. In 2010, Hughes was convicted of intimidation and

      criminal mischief and was sentenced to one and one-half years on probation.



      1
       Unlike a juvenile justice matter, there is no requirement upon the judge to consider the least restrictive
      placement.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2285 | April 20, 2020                       Page 3 of 4
      In that case, Hughes violated his probation, served sixty-four days in jail, and

      was then placed back on probation, which he later violated a second time. In

      his adult life, Hughes has been placed on probation five separate times and has

      incurred numerous violations. Ultimately, in the bulk of these placements,

      Hughes completed his sentence without satisfactorily completing the terms of

      his probation.


[7]   Hughes has a history of probation violations. He has repeatedly demonstrated

      his contempt for the grace bestowed upon him by the court. Here, he has failed

      once again to successfully comply with the terms of his probation. We cannot

      say that the trial court’s decision was clearly against the logic and effect of the

      facts and circumstances. To the contrary, the trial court acted well within its

      discretion to order Hughes to serve the remainder of his previously suspended

      sentence.


[8]   Affirmed.


      Kirsch, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2285 | April 20, 2020   Page 4 of 4